Name: Commission Regulation (EC) No 1163/2009 of 30 November 2009 amending Regulation (EC) No 417/2002 of the European Parliament and of the Council on the accelerated phasing-in of double-hull or equivalent design requirements for single-hull oil tankers (Text with EEA relevance)
 Type: Regulation
 Subject Matter: deterioration of the environment;  United Nations;  international affairs;  maritime and inland waterway transport;  environmental policy;  technology and technical regulations
 Date Published: nan

 1.12.2009 EN Official Journal of the European Union L 314/13 COMMISSION REGULATION (EC) No 1163/2009 of 30 November 2009 amending Regulation (EC) No 417/2002 of the European Parliament and of the Council on the accelerated phasing-in of double-hull or equivalent design requirements for single-hull oil tankers (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 417/2002 of the European Parliament and of the Council of 18 February 2002 on the accelerated phasing-in of double-hull or equivalent design requirements for single-hull oil tankers (1), and in particular Article 11 thereof, Whereas: (1) Regulation (EC) No 417/2002 refers to the definitions and standards set out in Annex I to the International Convention for the Prevention of Pollution from Ships (hereinafter Marpol). (2) On 15 October 2004, the Marine Environment Protection Committee (MEPC) of the International Maritime Organisation (IMO) undertook a full revision, without changing the substance, of Annex I to Marpol. That revised Annex came into force on 1 January 2007. (3) On 24 March 2006, the MEPC also amended the definition of heavy grades of oil in Regulation 21.2 of Annex I to Marpol. That amendment came into force on 1 August 2007. (4) Regulation (EC) No 417/2002 must therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 417/2002 is amended as follows: 1. Article 3 is replaced by the following: Article 3 Definitions For the purpose of this Regulation, the following definitions shall apply: 1. Marpol 73/78  means the International Convention for the Prevention of Pollution from Ships, 1973, as amended by the Protocol of 1978 relating thereto, in their up-to-date versions; 2. oil tanker  means an oil tanker as defined in Regulation 1.5 of Annex I to Marpol 73/78; 3. deadweight  means deadweight as defined in Regulation 1.23 of Annex I to Marpol 73/78; 4. category 1 oil tanker  means an oil tanker of 20 000 tonnes deadweight or above and carrying crude oil, fuel oil, heavy diesel oil or lubricating oil as cargo or of 30 000 tonnes deadweight or above and carrying oil other than the above and which does not comply with the requirements in Regulations 18.1 to 18.9, 18.12 to 18.15, 30.4, 33.1, 33.2, 33.3, 35.1, 35.2 and 35.3 of Annex I to Marpol 73/78; 5. category 2 oil tanker  means an oil tanker of 20 000 tonnes deadweight or above and carrying crude oil, fuel oil, heavy diesel oil or lubricating oil as cargo or of 30 000 tonnes deadweight or above and carrying oil other than the above and which complies with the requirements in Regulations 18.1 to 18.9, 18.12 to 18.15, 30.4, 33.1, 33.2, 33.3, 35.1, 35.2 and 35.3 of Annex I to Marpol 73/78 and is fitted with segregated ballast tanks protectively located (SBT/ PL); 6. category 3 oil tanker  means an oil tanker of 5 000 tonnes deadweight or above but less than that specified in definitions 4 and 5; 7. single-hull oil tanker  means an oil tanker which does not comply with the double-hull or equivalent design requirements in Regulations 19 and 28.6 of Annex I to Marpol 73/78; 8. double-hull oil tanker  means an oil tanker: (a) of 5 000 tonnes deadweight or above, complying with the double-hull or equivalent design requirements in Regulations 19 and 28.6 of Annex I to Marpol 73/78 or the requirements in Regulation 20.1.3 thereof; or (b) of 600 tonnes deadweight or above but less than 5 000 tonnes deadweight, fitted with double-bottom tanks or spaces complying with Regulation 19.6.1 of Annex I to Marpol 73/78 and wing tanks or spaces arranged in accordance with Regulation 19.3.1 thereof and complying with the requirement as to distance w in Regulation 19.6.2 thereof; 9. age  means the age of the ship, expressed in number of years from its date of delivery; 10. heavy diesel oil  means diesel oil as defined in Regulation 20 of Annex I to Marpol 73/78; 11. fuel oil  means heavy distillates of crude oil or residues therefrom or blends of such materials as defined in Regulation 20 of Annex I to Marpol 73/78; 12. heavy grades of oil  means: (a) crude oils of a density at 15 °C of over 900 kg/m3 (2); (b) oils other than crude oils and of a density at 15 °C of over 900 kg/m3 or a kinematic viscosity at 50 °C of over 180 mm2/s (3); (c) bitumen and tar and emulsions thereof. 2. in Article 4(2), the reference paragraph 1(c) of revised Regulation 13G of Annex I to MARPOL 73/78 is replaced by Regulation 20.1.3 of Annex I to Marpol 73/78; 3. in Article 7, the references paragraph 5 of revised Regulation 13G of Annex I to MARPOL 73/78 are replaced by Regulation 20.5 of Annex I to Marpol 73/78; 4. Article 9 is amended as follows: (a) in paragraph 2: (i) the reference the provisions of paragraph 5 of revised Regulation 13G of Annex I of MARPOL 73/78 is replaced by Regulation 20.5 of Annex I to Marpol 73/78; (ii) the reference paragraph 8(b) of revised Regulation 13G of Annex I of MARPOL 73/78 is replaced by Regulation 20.8.2 of Annex I to Marpol 73/78; (b) in paragraph 3, the reference paragraph 8(a) of revised Regulation 13G of Annex I of MARPOL 73/78 is replaced by Regulation 20.8.1 of Annex I to Marpol 73/78. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2009. For the Commission Antonio TAJANI Vice-President (1) OJ L 64, 7.3.2002, p. 1. (2) Corresponding to an API grade of less than 25,7. (3) Corresponding to a kinematic viscosity of over 180 cSt.;